Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2020, has been entered.
 
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-13, 17-20 over Utsumi, as evidenced by Lin8 and Araki, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on October 30, 2020.

New Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1, 3-13, 17-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Applicant argues that the term “wide color gamut layer” is not limited to a particular color, but instead, has a wide wavelength range.  However, it is unclear what the difference is between a “narrow” wavelength range and a “wide” wavelength range, since Applicant has not defined the width of the wide wavelength range.  Accordingly, for the purposes of examination, the Office will continue to interpret the term “wide color gamut layer” as one that encompasses color layers that contain the required dye or pigment.     
Furthermore, Applicant argues that the prior art Utsumi teaches a plurality of color filter layers in which each color filter layer is patterned and limited to a particular color and narrow wavelength range such that the color filter layer of Utsumi cannot be considered a wide color gamut layer.  However, it is unclear what the term “layer” means since Applicant’s specification only discloses a side view of the wide color gamut layer (30b, lines 10-15 of page 6, Fig. 1) which is the same as the side view of the color filter layer 242 in Fig. 8 of Utsumi.  Accordingly, for the purposes of examination, the Office will continue to interpret the term “layer” as one that encompasses a composite layer.

Claim Rejections - 35 USC § 103
Claims 1, 5, 7-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2010/0103355) in view of Araki (Espacenet English translation of JP 2003-207887A).
Regarding claim 1, Sakamoto teaches a color correction film (filter [0066], thickness … 0.1 to 1,000 µm [0055]) comprising: a transparent substrate (protective layer 12 [0066], excellent visible light transmittance [0056]); a color correction layer (11 [0066]) provided on one surface of the transparent substrate 12 (lower 12, Fig. 2), and including a dye that is a porphyrin derivative compound or a squarylium derivative compound (porphyrin [0010,0046], squarylium [0010, 0045], may be a … complex [0047]), and has a maximum absorption wavelength in a range of 560 to 610 nm (maximum absorbance [0038]) which contains the claimed range of 580 nm to 610 nm; and a surface layer (two protective layers 12 are stacked on both surfaces of the color correction layer 11 [0066], upper 12, Fig. 2); wherein the transparent substrate 12, the color correction layer 11 and the surface layer 12’ are consecutively laminated (Fig. 2). 
Although Sakamoto fails to describe the color correction layer as a wide color gamut layer such that the color correction film is a wide color gamut film, this is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the color correction layer contains the presently claimed dye that is a porphyrin derivative compound or a squarylium derivative compound, and has a 
In addition, Sakamoto that the wide color gamut layer, includes a polymer that includes a hydroxyl group such as polyvinyl alcohol which functions as a binder resin (matrix resin [0052]), but fails to teach that it includes a photocurable functional group. 
However, Araki teaches that as a binder resin ([0026]) for a dye ([0023]), instead of polyvinyl alcohol ([0026]), the binder resin can include a compound including a photocurable group (photocurable monomers [0046]), for the purpose of providing the desired dye-fastness (without dye elution [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a compound containing a photocurable group in the wide color gamut layer, of the wide color gamut film of Sakamoto, in order to obtain the desired dye-fastness, as taught by Araki.
Regarding claim 5, Araki teaches that the compound including a photocurable functional group includes a multifunctional acrylate-based monomer (pentaerythritol tri (meth) acrylate [0046]), for the purpose of providing the desired dye-fastness, as described above.
Regarding claim 7, Sakamoto teaches that the wide color gamut layer includes a polymer that includes a hydroxyl group such as polyvinyl alcohol which functions as a binder resin (matrix resin [0052]) but fails to teach that it includes a photocurable functional group. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a photopolymerization initiator with the compound including a photocurable group in the modified binder resin of the wide color gamut layer of the wide color gamut film of Sakamoto, in order to obtain the desired dye-fastness, as taught by Araki.
Regarding claim 8, Araki teaches that the photopolymerization initiator is included in 1.6 part by weight (0.586 parts x 100/36.67 parts [0072]) with respect to 100 parts by weight of the binder resin (copolymer [0072]), which is within the claimed range of 0.5 to 2 parts by weight, for the purpose of providing the desired dye-fastness, as described above.
Regarding claim 9, Araki teaches that the dye and the photopolymerization initiator have a weight ratio of 2:1 (0.1/(9.9 x 0.586/(19.20+36.37+41.51+12.20+0.0061+0.83+0.586) [0072], 9.9 parts of the resist solution obtained in the above 1) and 0.1 part of the yellow dye [0074]) which is within the claimed range of 5:1 to 1:1, for the purpose of providing the desired dye-fastness, as described above.
Regarding claim 10, Araki teaches that the dye-bound layer is formed by coating a composition including a compound including a photocurable functional group, a dye 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have formed the wide color gamut layer of the wide color gamut film of modified Sakamoto, by coating a composition including a compound including a photocurable functional group; a dye or pigment having a maximum absorption wavelength within a range of 580 nm to 610 nm; a photopolymerization initiator; and a solvent on a transparent substrate, and then photocuring the result, in order to obtain the desired dye-fastness, as taught by Araki.
Regarding claim 12, Araki teaches that the compound including a photocurable functional group includes a multifunctional acrylate-based monomer (dipentaerythritol hexaacrylate [0072]), for the purpose of providing the desired dye-fastness, as described above.
Regarding claim 13, although Sakamoto fails to teach that the surface layer is formed by coating a composition including a compound including a photocurable functional group, a photopolymerization initiator and a solvent on the wide color gamut layer, and then photocuring the result, this modification was already common practice in the art at the time, for the purpose of providing the desired protection and film strength, as evidenced by Araki.
Araki teaches that a surface layer can be formed by coating on another functional layer (overcoat [0038]), includes a compound including a photocurable functional group in monomer form (as the polymerizable monomer … epoxy acrylate [0046]), a 
Regarding claim 19, Sakamoto teaches that the wide color gamut film 10 is a laminate of the wide color gamut layer 11 between the transparent substrate 12 and the surface layer 12’ ([0066], Fig. 2), such that the wide color gamut layer 11 and the surface layer can be formed by adhering a laminate of a wide color gamut layer (color correction layer [0081]) and a surface layer (first protective layer [0081]) on a transparent substrate (second protective layer [0081], excellent visible light transmittance [0056]).
Regarding claim 20, Sakamoto teaches that the wide color gamut film (color correction filter 10 [0067]) is located on the outer side of the polarizing plate 431 ([0067], Fig. 3).  Although Sakamoto fails to teach that the wide color gamut film 10 is provided on a surface of the polarizer of the first polarizing plate 431, as a protective film, since Sakamoto already teaches that the transparent substrate 12 and the surface layer 12’ function as protective layers ([0066]), it would have been obvious to one of ordinary skill in the art at the time, to have integrated the wide color gamut film 10 into the polarizing plate 431, such that the wide color gamut film 10 is provided on a surface of the polarizer of the first polarizing plate 431, as a protective film, in order to obtain the desired reduction in weight and bulk thickness.   
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Araki, as applied to claims 1, 5, 7-13, 19-20 above, and further in view of Yang (US 6,824,712).
Although Sakamoto, as modified by Araki, fails to teach that a composition including the dye or the pigment has changes in transmittance, which is measured by Equation 1 of Applicant, of less than 5%, one of ordinary skill in the art at the time, would have known that this is a desirable feature, for the purpose of providing the desired sustained performance, as evidenced by Yang.
Yang teaches that in a color filter film (selectively light-absorptive filter for a color display, col 6, lines 35-40), a composition including a dye or pigment (col 12, lines 54-59) coated on a transparent substrate (transparent glass substrate, col 20, lines 50-55) has changes in the average light transmittance in the 650 nm to 700 nm wavelength region, which is very close to the claimed 650 nm to 710 wavelength region, as measured before and after UV curing, of less than 5% (Example 1, Fig. 8), for the purpose of providing the desired sustained performance (stabilizer … prevents discoloration of pigments, col 12, lines 54-59).  Although Yang fails to disclose that the UV curing is effected by ultraviolet rays having a 290 nm to 320 nm wavelength with an irradiation amount of 2 mJ/cm2 to 600 mJ/cm2, Yang teaches that the composition is irradiated with a xenon lamp of 2 kW for 3 hours (col 20, lines 60-67) which appear to be harsher conditions in the absence of a clear showing to the contrary. 
Therefore, in the absence of a clear showing to the contrary, it would have been obvious to one of ordinary skill in the art at the time, to have provided a composition including the dye or pigment, that has changes in the transmittance, which is measured .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Araki, as applied to claims 1, 5, 7-13, 19-20 above, and further in view of Watanabe (US 2007/0231478).
Sakamoto, as modified by Araki, teaches the wide color gamut film comprising the wide color gamut layer, as described above.  Sakamoto, as modified by  Araki, is silent regarding a hardness of the wide color gamut film, which is a species of an optical film.
However, Watanabe teaches that an optical film (0174]) desirably has a pencil hardness of H or greater ([0178]) under a 500 g load ([0211]), for the purpose of providing the desired durability and impact resistance ([0177]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the wide color gamut film of Sakamoto, as modified by Araki, with a hardness of H or greater, under a 500 g load, in order to obtain the desired durability and impact resistance, as taught by Watanabe. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Araki, as applied to claims 1, 5, 7-13, 19-20 above, and further in view of Utsumi (US 2010/00321607).
Sakamoto, as modified by Araki, teaches the wide color gamut film comprising the wide color gamut layer, as described above.  Although Sakamoto fails to teach that a thickness of the surface layer 12’ is within a range of from 0.2 to 1 with respect to a 
Utsumi teaches that in a wide color gamut film (color filter substrate [0110], glass substrate 132, which constitutes the color filter 112 … having a thickness of 0.7 mm [0075]) comprising: a transparent substrate (glass substrate 232 [0112] is also labeled as 132 and has a thickness of 0.7 mm [0075]), a thickness of the surface layer 243/543 can be 1.2 to 1.5 micrometer ([0114, 0149]) and that a thickness of the wide color gamut layer 242/542 is 2.5 micrometer to 3.0 micrometer (color filters [0148]), such that the thickness of the surface layer is 0.4 to 0.6 with respect to the wide color gamut layer, which is within the claimed range of from 0.2 to 1, for the purpose of providing the desired balance of bulk protection and light-weight.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a thickness of the surface layer such that it is within a range of from 0.2 to 1 with respect to a thickness of the wide color gamut layer 11, in order to obtain the desired balance between bulk protection and light-weight, as taught by Utsumi.  
 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Araki, as applied to claims 1, 5, 7-13, 19-20 above, and further in view of Bagchi (US 4,920,004).
 Sakamoto, as modified by Araki, teaches the wide color gamut film comprising the surface layer provided on the wide color gamut layer, as described above.  Sakamoto is silent regarding organic particles in the surface layer.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included organic particles in the surface layer of the wide color gamut film of Sakamoto, in order to obtain the desired matte effect which is antireflective, as taught by Bagchi.
Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2010/0103355) in view of Araki (Espacenet English translation of JP 2003-207887A) and . Suga (US 2005/0046321).
Regarding claim 4, Sakamoto teaches a color correction film (filter [0066], thickness … 0.1 to 1,000 µm [0055]) comprising: a transparent substrate (protective layer 12 [0066], excellent visible light transmittance [0056]); a color correction layer (11 [0066]) provided on one surface of the transparent substrate 12 (lower 12, Fig. 2), and including a dye that has a maximum absorption wavelength in a range of 560 to 610 nm (maximum absorbance [0038]) which contains the claimed range of 580 nm to 610 nm; and a surface layer (two protective layers 12 are stacked on both surfaces of the color correction layer 11 [0066], upper 12, Fig. 2); wherein the transparent substrate 12, the color correction layer 11 and the surface layer 12’ are consecutively laminated (Fig. 2). 
Although Sakamoto fails to describe the color correction layer as a wide color gamut layer such that the color correction film is a wide color gamut film, this is a recitation of intended use.  A recitation of the intended use of the claimed invention 
In addition, Sakamoto that the wide color gamut layer, includes a polymer that includes a hydroxyl group such as polyvinyl alcohol which functions as a binder resin (matrix resin [0052]), but fails to teach that it includes a photocurable functional group. 
However, Araki teaches that as a binder resin ([0026]) for a dye ([0023]), instead of polyvinyl alcohol ([0026]), the binder resin can include a compound including a photocurable group (photocurable monomers [0046]), for the purpose of providing the desired dye-fastness (without dye elution [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a compound containing a photocurable group in the wide color gamut layer, of the wide color gamut film of Sakamoto, in order to obtain the desired dye-fastness, as taught by Araki.
Sakamoto is silent regarding an additional dye having a maximum absorption wavelength within a range of 480 nm to 510 nm that is included in the wide color gamut layer.

Although Suga fails to describe the color correction layer as a wide color gamut layer, this is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the color correction layer contains the presently claimed dye that has a maximum absorption wavelength in a range of 580 nm to 610 nm, and the presently claimed dye that has a maximum absorption wavelength within a range of 480 nm to 510 nm, as presently claimed.  
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have further comprised a dye having a maximum absorption wavelength within a range of 480 nm to 510 nm, in the wide color gamut layer of the wide color gamut film of Sakamoto, in order to obtain the desired color correction, as taught by Suga.

Response to Arguments
Applicant’s arguments have been considered but are moot because due to the new references used in the new grounds of rejection. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782